SUTRAS, District Judge.
The schedules attached to the petition show that a large part of the indebtedness of the bankrupt consists of debts created by the firm of McFaun Bros. The petition for adjudication, the notice to creditors, and the petition for discharge make no reference to any firm liability, and do not ask any relief against firm debts. A discharge granted on this record will not, in my opinion, operate to bar the firm debts, but will only affect the debts owing by the bankrupt individually. See opinion filed in case of in re Laughlin, 96 Fed. 589, in which the proper mode of procedure in this class of cases is pointed out. The record is returned to the referee, with instructions to call attention of counsel to the views of the court in the case. If bankrupt does not wish to amend, a discharge will be granted on the present record, but it will be at risk of bankrupt, so far as the firm debts are concerned. If bankrupt wishes to amend, the referee can enter an order setting aside the adjudication heretofore entered by him, and all proceedings based thereon, and allowing an amended petition for adjudication to be filed in the form pointed out in the Case of Laughlin; the further proceedings to be in the mode therein indicated.